Citation Nr: 1221605	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-31 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for skin cancer, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

This matter comes before the Board of Veterans Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied entitlement to service connection for status post basal cell carcinoma, right ear, posterior superior helical rim.  The Veteran filed a notice of disagreement dated in October 2007, and the RO issued a statement of the case dated in September 2008.  The Veteran submitted his substantive appeal in September 2008.  

The RO also denied entitlement to service connection for skin cancer of the nose in an August 2008 rating decision.  In this regard, the Board notes that the Veteran, in his claim filed in March 2007, stated that he requested service connection for skin cancers due to Agent Orange.  The Veteran did not limit his claim to the right ear, but indicated that his claim was for skin cancers in general.  Therefore, the Board recharacterized the issue as service connection for a skin cancer, to include as due to Agent Orange exposure.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, including reference to a specific body part or system or a description of symptoms, as well as the other information of record); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Since the most recent statement of the case in connection with the claim, the Veteran submitted additional medical evidence relevant to his claim.  This evidence was not accompanied by a waiver of RO consideration.

In statements submitted in July 2002 and May 2012, the Veteran and his representative indicated that the Veteran may be interested in claiming service connection for dental injuries and a vertebral fracture.  These issues are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this case, the Veteran has been diagnosed with recurrent skin cancer on the nose and right ear.  His service records indicate that he had 11 months and 27 days foreign and or sea service with USARPAC and was awarded the Vietnam service Medal with three bronze stars and the Republic of Vietnam Campaign Medal.  The Veteran contends that his diagnosed skin cancers are due to exposure to the sun in service or as a result of exposure to Agent Orange.  He indicated that he was a cannoneer in service and had excessive exposure to the sun.  The Veteran was not provided with a VA examination in connection with his claim.

Based on the foregoing, the Board finds that a VA examination and opinion should be provided to determine whether any currently diagnosed skin cancers are related to the Veteran's service or any exposure to Agent Orange in service.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

In addition, the Board observes that, following the RO's issuance of the September 2008 statement of the case, additional evidence pertinent to the Veteran's claim was associated with the Veteran's claims file.  This evidence was not accompanied by a waiver of initial RO consideration.  In such a situation, the law requires that the RO initially consider the evidence, re-adjudicate the claim, and issue an appropriate supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disability.  Here, the Board notes that the Veteran has been treated at the VA, specifically the Birmingham VA Medical Center.  Updated records from the VA should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include updated treatment records from the Birmingham VA Medical Center. 

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has skin cancer that is related to the Veteran's military service, to include exposure to Agent Orange.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have skin cancer?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has skin cancer, did such disorder have its onset during active duty, within one year of active duty, or is such condition otherwise related to the Veteran's military service, to include exposure to Agent Orange?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  The examiner is also asked to comment on the Veteran's contentions that excessive exposure to the sun in service caused his current skin cancers.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



